DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-15 are rejected.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gas turbine engine, the fuel tank, the at least one fuel supply line and the combustor, claimed in claim 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 5 and 14-15 are objected to because of the following informalities:
Claim 5: “therein” in line 1 should be replaced with --wherein--.
Claim 14: “at least one fuel filter” in line 4 should be replaced with --the fuel filter--.
Claim 15: “a fuel filter” in line 3 should be replaced with --the fuel filter--.
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “and is so configured that when the filter element is located within the filter bowl;”, in lines 12-13.  This limitation is indefinite because it appears to be incomplete.
Claim 1 recites the limitation "the connection element" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the space" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites the limitation “wherein the filter bowl attached to the connection element the filter element divides the space defined by the connector element and filter bowl into an inlet filter chamber and an outlet filter chamber” in lines 14-16.  It appears that something is missing from this limitation.  The Examiner suggests --wherein when the filter bowl is attached to the connection element, the filter element divides a space defined by the connector element and filter bowl into an inlet filter chamber and an outlet filter chamber--.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  There is no structural relationship between the shutoff valve and the relief valve and the rest of the claimed elements.  It is not clear where the shutoff valve is located with respect to the rest of the claimed element.  It is not clear where the relief valve is located with respect to the rest of the claimed element.
	Claim 1 recites the limitation “a filter element” in line 23.  It is not clear if this is a second filter element or if it is the filter element previously claimed in line 4.
Claim 1 recites the limitation “a filter element” in line 25.  It is not clear if this is a second filter element or if it is the filter element previously claimed in line 4.
Claim 2 recites the limitation "the outer surface" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the outer surface" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 2 recites the limitation “a filter element” in line 17.  It is not clear if this is a second filter element or if it is the filter element previously claimed in line 4 of claim 1.
Claim 2 recites the limitation "the connection element" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the second end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the side wall" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the second end" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the second end" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the longitudinal portion" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the cylindrical face" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the chamber" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10: “and/or” in line 19 makes the claim indefinite because it is not clear what applicant intends to claim.
Claim 11 recites the limitation "the portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapur (US 2003/0127384).
	With respect to claim 1, Kapur discloses a filter module 1, as shown in Fig. 1, having: a housing 2 (manifold), as shown in Fig. 1; a threaded bore 16 (connector element), as shown in Fig. 3; a filter assembly 9 (filter bowl), as shown in Fig. 1; a filter element 12, as shown in Fig. 1; a shutoff valve 8, as shown in Fig. 1; an inlet line 5 (inlet port), as shown in Fig. 1; an inlet 3 (inlet passage), as shown in Fig. 1; a discharge line 6 (outlet port), as shown in Fig. 1; an outlet 4 (outlet passage), as shown in Fig. 1; and a bypass valve 30 (relief valve), as shown in Fig. 1; wherein the connector element 16 is fixed to the manifold 2, as shown in Fig. 3, and the filter bowl 9 is reversibly fixed to the connector element 16, as shown in Fig. 1; wherein the filter bowl 9 is adapted to reversibly receive the filter element 12 and is so configured that when the filter element 12 is located within the filter bowl 9, as shown in Fig. 1; wherein the filter bowl 9 attached to the connection element the filter element 12 divides the space defined by the connector element and filter bowl into an inlet filter chamber and an outlet filter chamber, as shown in Fig. 1; wherein the inlet port 5 is incorporated in the manifold 2, as shown in Fig. 1, and the inlet port 5 and inlet filter chamber are in fluid communication via the inlet passage 3, as shown in Fig. 1; wherein the outlet port 6 is incorporated in the manifold 2 and the outlet port 6 and outlet filter chamber are in fluid communication via the outlet passage 4, as shown in Fig. 1; wherein the shutoff valve 8 is biased by a spring 18 (biasing means) into a closed configuration which prevents fuel flowing along the inlet and outlet passages 3, 4, when the filter bowl 9 with a filter element 12 located therein is not connected to the connector element 16 (see paragraph 0021); wherein connection of the filter bowl 9 with a filter element 12 located therein to the connector element 16 causes the shutoff valve 8 to be impelled into an open configuration which allows fuel to flow along the inlet and outlet passages 3, 4 (see paragraph 0022); wherein the relief valve 30 is biased by a spring 18 (biasing means) into a closed configuration in which fuel flowing between the inlet passage 3 and outlet passage 4 passes through the filter element 12, and movement of the relief valve 30 into an open configuration allows fuel to flow between the inlet passage 3 and the outlet passage 4 without the fuel passing through the filter element 12 (see paragraph 0024); and wherein the relief valve 30 is caused to move into its open configuration when a predetermined fuel pressure is reached in the inlet passage 3 (see paragraph 0024).

	With respect to claim 13, Kapur discloses wherein at least one of the biasing means is a compression spring 18, as shown in Fig. 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur (US 2003/0127384).
	With respect to claims 14-15, Kapur lacks a fuel tank; at least one fuel supply line; and a combustor and passing fuel through the filter prior to introduction of the fuel into the combustor.  However, this would have been obvious to one of ordinary skill in the art in order to use the filter disclosed by Kapur in an engine and since Kapur already suggests that the filter may be used in an engine (see paragraph 0028).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/210,692 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of copending application 17/210,692 substantially correspond to claims 1-15 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/210,711 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of copending application 17/210,711 substantially correspond to claims 1-15 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/210,721 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of copending application 17/210,721 substantially correspond to claims 1-15 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/554,866 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of copending application 17/554,866 substantially correspond to claims 1-15 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 2-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 2 would be allowed because the prior art of record does not show or suggest wherein the fuel filter further comprises a conduit element, in which the conduit element is longitudinally extending and defines an input mouth, a relief mouth, and an output mouth, in which each mouth is comprised of one or more apertures defined by a wall or walls of the conduit element; the inlet passage is in fluid communication with the input mouth of the conduit element, and the inlet filter chamber is in fluid communication with the output mouth of the conduit element; the shutoff valve comprises a valve element which comprises a first valve face and a filter element abutment face; the shutoff valve is dimensioned and configured so that in its closed configuration the first valve face overlies a first surface portion of the outer surface of the conduit element that defines the conduit element output mouth, and in its open configuration the first valve face overlies a second surface portion of the outer surface of the conduit element which is adjacent to the first surface portion; the shutoff valve is further dimensioned and configured so that the filter element abutment face abuts a portion of the filter element when the filter bowl with a filter element located therein is connected to the connection element; and abutment of the filter element abutment face and the filter element impels the shutoff valve into its open configuration, in combination with the remaining limitations in the claim.  Kapur teaches a portion 22 that may be considered as the claimed conduit element; however, lacks a relief mouth having one or more apertures defined by a wall or walls of the conduit element; and the shutoff valve comprises a valve element which comprises a first valve face and a filter element abutment face; the shutoff valve is dimensioned and configured so that in its closed configuration the first valve face overlies a first surface portion of the outer surface of the conduit element that defines the conduit element output mouth, and in its open configuration the first valve face overlies a second surface portion of the outer surface of the conduit element which is adjacent to the first surface portion, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
	Claims 3-12 would be allowed due to their dependency on claim 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778